DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 3, 2021 in which claims 1-18 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. said panel of high-adherence material further comprising an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove (claims 6 and 16).
Examiner notes: Applicant’s figures 1-4 appear to show the unembossed portion as a separate material, not part of the panel of high-adherence material. 
2. said unembossed portion further extending over a top side of a tip of each of the index finger, middle finger, ring finger, and pinky finger digits of the glove (claims 7 and 17).
Examiner notes: Applicant’s figures 1-4 appear to show two separate unembossed portions, in which A. there does not appear to be a single unembossed portion that extends around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove and extending over a top side of a tip of each of the index finger, middle finger, ring finger, and pinky finger digits of the glove and B. the unembossed portion is not part of the panel of high-adherence material.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 16 each recite “said panel of high-adherence material further comprising an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove”, which is unclear since Applicant’s Specification gives no clear description of a panel of high-adherence material with both an embossed pattern formed thereon and an unembossed portion, as required by claims 6 and 16. Applicant’s Specification starting on page 7 (second paragraph) – page 8 (first paragraph) discloses “With reference to FIGS. 1 and 3-5, panel of high-adherence material 110 extends across the palm side of glove 100. To provide a high-friction hold on anything grasped by glove 110, high-adherence material 100 is preferably formed of a high friction flexible polymer… An embossing pattern, shown generally at 112 (and described in greater detail below), extends across the palm side of glove 100 from immediately adjacent the wrist end 102 of glove 100, across the palm of glove 100, and along the palm-facing side of each digit of the hand. Preferably, a notch 114 in the panel of high-adherence material 110 is provided between the base of the thumb and the base of the index finger and extends a short distance into the palm of glove 100 to ease relative movement of the thumb and index finger without bunching or resistance from high-adherence material 100. Preferably, an un-embossed portion 116 of high-adherence material 100 extends around the upper side portions and top portions (opposite the palm side) of each of the index finger, middle finger, ring finger, and pinky, and similarly across the distal tips of each of the thumb, index finger, middle finger, ring finger, and pinky”, and discloses on page 8 (third paragraph) “As mentioned above, the panel of high-adherence material 110 comprises a pattern that is designed to (i) provide a high-grip surface while maintaining high tactile feedback or "feel" of the item being grasped (such as a football)…With regard to a particular embodiment, and with reference to FIGS. 3-5, such pattern comprises generally hexagonal or six-sided pads 130”, in which it appears that the unembossed portion (116 of high-adherence material 100) is not part of the panel of high-adherence material 110 which includes the embossed pattern. Which is also appears to be shown in figures 1-4, the un-embossed portion 116 is separate from 110 with the embossed pattern. Further, examiner notes that reference number 100 refers to both the glove and high-adherence material. Therefore, there is no disclosure of a panel of high-adherence material with an embossed pattern and an unembossed portion, as claimed and therefore, claims 6 and 16 fails to meet the written description requirement. 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 15 each recite “a maximum width dimension extending upward from said palm side of 0.15 to 0.35 mm”, which is indefinite since it is unclear as to how a maximum width can be a range of .15 to .35mm. Here, if the width is 0.15 to 0.34 mm these widths would not be “a maximum width”, since the maximum width would be 0.35 mm. Therefore, it is unclear as to how a maximum width dimension can be of 0.15 to 0.35 mm as claimed.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smeltzer (2010/0077526) in view of Ramirez (2016/0360809).
Regarding claim 1, Smeltzer teaches,  A sports glove (10, figures 1 and 3) comprising: a palm side comprising a panel of high-adherence material having an embossed pattern thereon forming a plurality of separated, six-sided raised pads (“With reference now to FIG. 3, a palmar side 40 of the glove 10 is shown, having a palmar section 42 defining a palm region 44 and palmar sides 46(a-d) of the finger portions 20, [0030], “The palmar side 40 of the glove 10 includes a pattern of silicone material disposed on the palmar section for enhanced grip. The palmer section 42 is formed of unitary construction of leather, or artificial leather, material. The silicone material is raised relative to the palmar section”, [0031], therefore, 40 comprises 42 of high-adherence material having a pattern thereon forming a plurality of separated, six-sided, raised pads, figure 3, see also [0037], “The outer layer includes a raised hexagonal pattern for enhanced grip”); a top side opposite the palm side, the top side comprising a panel of flexible, stretchable fabric (“The glove 10 includes a dorsal section 30 formed of padded material. In the exemplary embodiment, the dorsal section is formed of a multi-layered, compress-molded material, having a foam backing and an outer layer of elastic material such as Lycra.RTM. or Spandex.RTM. material available from E. I. du Pont de Nemours and Company. In other embodiments, other materials can be used, such as nylon, leather, synthetic leather, and so on”, [0027], therefore, 30 is opposite 40, 30 comprises a panel of flexible, stretchable fabric, figure 1).
While Smeltzer discloses a panel of high-adherence material with a pattern forming a plurality of separated, six-sided raised pads, Smeltzer fails to teach, an embossed pattern; and an interior fabric layer comprising at least one of polyester and cotton.
Ramirez, a glove with grip enhancers, Abstract, teaches, a panel of high-adherence material having an embossed pattern thereon forming a plurality of separated raised pads (“This grip enhancing means may also be affixed to the glove. In general, as aforementioned, a grip enhancing means may generally be either formed, affixed, or inserted, on any palmar portion…using any standard methods. The embodiment's grip enhancing means can comprise of a high friction surface, such as creating crisscross grooves 60 that are depressions onto a rubber surface panel 61, for example, then attaching said panel onto a portion of any of the above selected surface areas. The panel is attached to the palmar surface of the glove by any standard methods of attachment, such as by adhesion or stitching”, [0167], “The panel may generally be comprised of any flexible material, for example, a plastic material having a top surface comprising the grip enhancing area formed by a plurality of depressions, such as, for example, ridges, and may be applied to any of the areas where the present inventions provides a grip enhancing means.”, [0169], “A preferred height of the crisscross projections would be such that the gap formed by the projections would allow for some movement of the newly formed top surface edges thereby increasing the grip capabilities of the user. This grip enhancing means could have a preferred height beginning about six hundred micrometers, and can be imparted by, for example, embossing or standard mechanical treatments”, [0170], therefore, a panel of high-adherence material having an embossed pattern thereon forming a plurality of separated raised pads, see also, [0060], [0057]); and an interior fabric layer comprising at least one of polyester and cotton (“Embodiments may also offer a liner which may be integrally formed on the glove. For example, the liner (or sleeve) could be attached to the glove by standard methods, such as by conventional stitching about the perimeter of the dorsal segment”, [0068], “The lining material (or sleeve) may be comprised of standard lining materials, such as a smooth, flexible knitted fabric…Other possible materials include a knit of polyester or simply the same material forming the glove.”, [0069], “Embodiments may be made and manufactured using standard materials and methods in developing sports gloves. Materials that can comprise these glove embodiments include, but are not limited to, woven materials such as natural, synthetic or blends of natural and synthetic yarns...Embodiments may also comprise stretch materials and designs, mesh fabrics, recycled and flexible materials, cottons, polyester…fleece, leathers and synthetic leathers such as cabretta leather, rubbers…woven fabrics, non-woven fabrics, cloths…a fleece material”, [0083], therefore, an interior fabric comprises at least one of polyester and cotton).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pattern of a plurality of separated, six-sided raised pads of Smeltzer as an embossed pattern as taught by Ramirez and provide the glove of Smeltzer with an interior fabric layer as further taught by Ramirez and in order to provide the pattern of a plurality of separated, six-sided raised pads as an embossed pattern allows the pattern to “be specifically positioned to provide enhanced grip and a higher coefficient of friction along select aspects of primarily the palmar of the glove”, [0105], in which the “palmar surface…can have a variety of finishes, one portion of the surface can have a smooth finish, for example, and another portion can have a textured surface. The textured portion could create a coefficient of friction, or grip enhancer, on the surface”, [0102].
Regarding claim 3, the combined references teach, wherein each said six-sided, raised pad has a pair of opposite sides having a length dimension (Smeltzer, as shown in annotated figure 3, each six-sided, raised pad has a pair of opposite sides having a length dimension).
While Smeltzer discloses a pair of opposite sides that are longer than the remaining sides, see annotated figure 3, The combined references fail to teach, sides having a length dimension of 3.5 to 10.5 mm.
Ramirez further teaches, raised pad has a pair of opposite sides having a length dimension of 3.5 to 10.5 mm (“Formed on the illustrated material is a plurality of square-like projections 32 and 202”, [0149], “Preferably, the heights of the embodiment's projections are such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user. The height can generally begin at about one hundred micrometers to several millimeters or more. For example, these projections are about two hundred micrometers in height, about two millimeters in width and four millimeters in length, [0150], therefore, the raised pads have a pair of opposite sides having a length dimension of 3.5 to 10.5 mm (four millimeters, which is within the claimed range)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the length dimension of each six-sided raised pads of Smeltzer with a length dimension of 3.5 to 10.5 mm as taught by Ramirez in order to provide the raised pad a length that “creates a higher coefficient of friction than the surrounding portion on the glove”, [0059].

Regarding claim 4, the combined references teach, wherein each said six-sided, raised pad has a second pair of opposite sides and a third pair of opposite sides, wherein each of said second pair and said third pair has a length dimension (Smeltzer, as shown in annotated figure 3, each said six-sided, raised pad has a second pair of opposite sides and a third pair of opposite sides, wherein each of said second pair and said third pair has a length dimension).
While Smeltzer discloses a second pair and third pair of opposite sides shorter than the pair of opposite sides, see annotated figure 3, the combined references fail to teach, opposite sides having a length dimension of 2.5 to 10 mm.
Ramirez further teaches, raised pads having opposite sides having a length dimension of about 2 mm (“Formed on the illustrated material is a plurality of square-like projections 32 and 202”, [0149], “Preferably, the heights of the embodiment's projections are such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user. The height can generally begin at about one hundred micrometers to several millimeters or more. For example, these projections are about two hundred micrometers in height, about two millimeters in width and four millimeters in length, [0150], therefore, the raised pads have opposite sides having a length dimension of about 2 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the length dimension of the second and third pairs of opposite sides of each six-sided raised pads of Smeltzer with a length dimension of about 2 mm as taught by Ramirez in order to provide the raised pad lengths that “creates a higher coefficient of friction than the surrounding portion on the glove”, [0059].
Even though Ramirez does not specifically disclose the range of sides having a length dimension of 2.5 to 10 mm as claimed, Maddux does disclose sides having a length dimension of “about 2mm”, see [0150]. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for the durometer in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the length dimension for the opposite sides involves only routine skill in the art. In re Aller, 105 USPQ 233. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide opposite sides of the raised pads as having a length dimension of 2.5 to 10 mm, the raised pad lengths that “creates a higher coefficient of friction than the surrounding portion on the glove”, [0059].

Regarding claim 5, the combined references teach, wherein each said six-sided, raised pad has a maximum width dimension extending upward from said palm side of 0.15 to 0.35 mm (Smeltzer, each said six-sided, raised pad has a maximum width dimension extending upward from 40, [0031]).
The combined references fail to teach, a maximum width dimension extending upward from said palm side of 0.15 to 0.35 mm.
Ramirez further teaches, a maximum width dimension extending upward from said palm side of 0.15 to 0.35 mm (“Preferably, the heights of the embodiment's projections are such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user. The height can generally begin at about one hundred micrometers to several millimeters or more. For example, these projections are about two hundred micrometers in height, about two millimeters in width and four millimeters in length, [0150], therefore, the raised pads have a maximum width dimension extending upward from the palm side of two hundred micrometers or 0.2 mm, which is within the claimed range of 0.15 to 0.35 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the maximum width dimension of each six-sided raised pads of Smeltzer with a maximum width dimension of 0.15 to 0.35 as taught by Ramirez in order to provide each raised pad a height “such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user”, [0150].

Regarding claim 8, the combined references teach, further comprising a notch in said panel of high-adherence material, said notch extending toward a central interior of the palm side between a base of a thumb portion and a base of an index finger portion of the glove (Smeltzer, “The palmar section 42 includes a thumb extension 56 disposed along a thumb web region. The thumb extension is coupled to a palmar thumb section 58, which is primarily formed of a single piece of inelastic material, e.g., leather or simulated leather”, [0033], therefore, a notch in said panel of high-adherence material (a pattern of silicone material disposed on the palmar section for enhanced grip), said notch extending toward a central interior of 40 between a base of 58 and a base of an index finger portion of 10).
Regarding claim 9, Smeltzer teaches, A sports glove (10, figures 1 and 3) comprising: a palm side comprising a panel of high-adherence material having an embossed pattern thereon forming a plurality of separated, raised pads (“With reference now to FIG. 3, a palmar side 40 of the glove 10 is shown, having a palmar section 42 defining a palm region 44 and palmar sides 46(a-d) of the finger portions 20, [0030], “The palmar side 40 of the glove 10 includes a pattern of silicone material disposed on the palmar section for enhanced grip. The palmer section 42 is formed of unitary construction of leather, or artificial leather, material. The silicone material is raised relative to the palmar section”, [0031], therefore, 40 comprises 42 of high-adherence material having a pattern thereon forming a plurality of separated, raised pads, figure 3); wherein said high-adherence material further comprises a high friction flexible polymer (“The palmar side 40 of the glove 10 includes a pattern of silicone material disposed on the palmar section for enhanced grip….The silicone material is raised relative to the palmar section”, [0031], therefore, said high-adherence material further comprises a high friction flexible polymer (silicone)); a top side opposite the palm side, the top side comprising a panel of flexible, stretchable fabric (“The glove 10 includes a dorsal section 30 formed of padded material. In the exemplary embodiment, the dorsal section is formed of a multi-layered, compress-molded material, having a foam backing and an outer layer of elastic material such as Lycra.RTM. or Spandex.RTM. material available from E. I. du Pont de Nemours and Company. In other embodiments, other materials can be used, such as nylon, leather, synthetic leather, and so on”, [0027], therefore, 30 is opposite 40, 30 comprises a panel of flexible, stretchable fabric, figure 1).
While Smeltzer discloses a panel of high-adherence material with a pattern forming a plurality of separated, six-sided raised pads, Smeltzer fails to teach, an embossed pattern; and an interior fabric layer comprising at least one of polyester and cotton.
Ramirez, a glove with grip enhancers, Abstract, teaches, a panel of high-adherence material having an embossed pattern thereon forming a plurality of separated raised pads (“This grip enhancing means may also be affixed to the glove. In general, as aforementioned, a grip enhancing means may generally be either formed, affixed, or inserted, on any palmar portion…using any standard methods. The embodiment's grip enhancing means can comprise of a high friction surface, such as creating crisscross grooves 60 that are depressions onto a rubber surface panel 61, for example, then attaching said panel onto a portion of any of the above selected surface areas. The panel is attached to the palmar surface of the glove by any standard methods of attachment, such as by adhesion or stitching”, [0167], “The panel may generally be comprised of any flexible material, for example, a plastic material having a top surface comprising the grip enhancing area formed by a plurality of depressions, such as, for example, ridges, and may be applied to any of the areas where the present inventions provides a grip enhancing means.”, [0169], “A preferred height of the crisscross projections would be such that the gap formed by the projections would allow for some movement of the newly formed top surface edges thereby increasing the grip capabilities of the user. This grip enhancing means could have a preferred height beginning about six hundred micrometers, and can be imparted by, for example, embossing or standard mechanical treatments”, [0170], therefore, a panel of high-adherence material having an embossed pattern thereon forming a plurality of separated raised pads, see also, [0060], [0057]); and an interior fabric layer comprising at least one of polyester and cotton (“Embodiments may also offer a liner which may be integrally formed on the glove. For example, the liner (or sleeve) could be attached to the glove by standard methods, such as by conventional stitching about the perimeter of the dorsal segment”, [0068], “The lining material (or sleeve) may be comprised of standard lining materials, such as a smooth, flexible knitted fabric…Other possible materials include a knit of polyester or simply the same material forming the glove.”, [0069], “Embodiments may be made and manufactured using standard materials and methods in developing sports gloves. Materials that can comprise these glove embodiments include, but are not limited to, woven materials such as natural, synthetic or blends of natural and synthetic yarns...Embodiments may also comprise stretch materials and designs, mesh fabrics, recycled and flexible materials, cottons, polyester…fleece, leathers and synthetic leathers such as cabretta leather, rubbers…woven fabrics, non-woven fabrics, cloths…a fleece material”, [0083], therefore, an interior fabric comprises at least one of polyester and cotton).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pattern of a plurality of separated, six-sided raised pads of Smeltzer as an embossed pattern as taught by Ramirez and provide the glove of Smeltzer with an interior fabric layer as further taught by Ramirez and in order to provide the pattern of a plurality of separated, six-sided raised pads as an embossed pattern allows the pattern to “be specifically positioned to provide enhanced grip and a higher coefficient of friction along select aspects of primarily the palmar of the glove”, [0105], in which the “palmar surface…can have a variety of finishes, one portion of the surface can have a smooth finish, for example, and another portion can have a textured surface. The textured portion could create a coefficient of friction, or grip enhancer, on the surface”, [0102].

Regarding claim 10, the combined references teach, wherein said high friction flexible polymer is selected from the group consisting of silicone, polyurethane, and polyvinyl chloride (Smeltzer, “The palmar side 40 of the glove 10 includes a pattern of silicone material disposed on the palmar section for enhanced grip….The silicone material is raised relative to the palmar section”, [0031], therefore, said high friction flexible polymer is selected from the group consisting of silicone).

Regarding claim 11, the combined references teach, wherein each said separated, raised pad further comprises a six- sided, raised pad (“The palmar side 40 of the glove 10 includes a pattern of silicone material disposed on the palmar section for enhanced grip…The silicone material is raised relative to the palmar section”, [0031], therefore, as shown in figure 3, each said separated, raised pad further comprises a six- sided, raised pad, see also [0037], “The outer layer includes a raised hexagonal pattern for enhanced grip”).

Regarding claim 13, the combined references teach, wherein each said six-sided, raised pad has a pair of opposite sides having a length dimension (Smeltzer, as shown in annotated figure 3, each six-sided, raised pad has a pair of opposite sides having a length dimension).
While Smeltzer discloses a pair of opposite sides that are longer than the remaining sides, see annotated figure 3, The combined references fail to teach, sides having a length dimension of 3.5 to 10.5 mm.
Ramirez further teaches, raised pad has a pair of opposite sides having a length dimension of 3.5 to 10.5 mm (“Formed on the illustrated material is a plurality of square-like projections 32 and 202”, [0149], “Preferably, the heights of the embodiment's projections are such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user. The height can generally begin at about one hundred micrometers to several millimeters or more. For example, these projections are about two hundred micrometers in height, about two millimeters in width and four millimeters in length, [0150], therefore, the raised pads have a pair of opposite sides having a length dimension of 3.5 to 10.5 mm (four millimeters, which is within the claimed range)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the length dimension of each six-sided raised pads of Smeltzer with a length dimension of 3.5 to 10.5 mm as taught by Ramirez in order to provide the raised pad a length that “creates a higher coefficient of friction than the surrounding portion on the glove”, [0059].

Regarding claim 14, the combined references teach, wherein each said six-sided, raised pad has a second pair of opposite sides and a third pair of opposite sides, wherein each of said second pair and said third pair has a length dimension (Smeltzer, as shown in annotated figure 3, each said six-sided, raised pad has a second pair of opposite sides and a third pair of opposite sides, wherein each of said second pair and said third pair has a length dimension).
While Smeltzer discloses a second pair and third pair of opposite sides shorter than the pair of opposite sides, see annotated figure 3, the combined references fail to teach, opposite sides having a length dimension of 2.5 to 10 mm.
Ramirez further teaches, raised pads having opposite sides having a length dimension of about 2 mm (“Formed on the illustrated material is a plurality of square-like projections 32 and 202”, [0149], “Preferably, the heights of the embodiment's projections are such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user. The height can generally begin at about one hundred micrometers to several millimeters or more. For example, these projections are about two hundred micrometers in height, about two millimeters in width and four millimeters in length, [0150], therefore, the raised pads have opposite sides having a length dimension of about 2 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the length dimension of the second and third pairs of opposite sides of each six-sided raised pads of Smeltzer with a length dimension of about 2 mm as taught by Ramirez in order to provide the raised pad lengths that “creates a higher coefficient of friction than the surrounding portion on the glove”, [0059].
Even though Ramirez does not specifically disclose the range of sides having a length dimension of 2.5 to 10 mm as claimed, Maddux does disclose sides having a length dimension of “about 2mm”, see [0150]. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for the durometer in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the length dimension for the opposite sides involves only routine skill in the art. In re Aller, 105 USPQ 233. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide opposite sides of the raised pads as having a length dimension of 2.5 to 10 mm, the raised pad lengths that “creates a higher coefficient of friction than the surrounding portion on the glove”, [0059].

Regarding claim 15, the combined references teach, wherein each said six-sided, raised pad has a maximum width dimension extending upward from said palm side of 0.15 to 0.35 mm (Smeltzer, each said six-sided, raised pad has a maximum width dimension extending upward from 40, [0031]).
The combined references fail to teach, a maximum width dimension extending upward from said palm side of 0.15 to 0.35 mm.
Ramirez further teaches, a maximum width dimension extending upward from said palm side of 0.15 to 0.35 mm (“Preferably, the heights of the embodiment's projections are such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user. The height can generally begin at about one hundred micrometers to several millimeters or more. For example, these projections are about two hundred micrometers in height, about two millimeters in width and four millimeters in length, [0150], therefore, the raised pads have a maximum width dimension extending upward from the palm side of two hundred micrometers or 0.2 mm, which is within the claimed range of 0.15 to 0.35 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the maximum width dimension of each six-sided raised pads of Smeltzer with a maximum width dimension of 0.15 to 0.35 as taught by Ramirez in order to provide each raised pad a height “such that the gap formed by the projections allow for some movement of the affected surfaces thereby increasing the grip capabilities of the user”, [0150].

Regarding claim 18, the combined references teach, further comprising a notch in said panel of high-adherence material, said notch extending toward a central interior of the palm side between a base of a thumb portion and a base of an index finger portion of the glove (Smeltzer, “The palmar section 42 includes a thumb extension 56 disposed along a thumb web region. The thumb extension is coupled to a palmar thumb section 58, which is primarily formed of a single piece of inelastic material, e.g., leather or simulated leather”, [0033], therefore, a notch in said panel of high-adherence material (a pattern of silicone material disposed on the palmar section for enhanced grip), said notch extending toward a central interior of 40 between a base of 58 and a base of an index finger portion of 10).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smeltzer (2010/0077526) in view of Ramirez (2017/0232329) in view of Drab et al. (2009/0139008)[Drab].
Regarding claim 2, the combined references teach, wherein each said six-sided, raised pad is separated from adjacent six-sided, raised pads by a channel having a channel width (Smeltzer, “The palmar side 40 of the glove 10 includes a pattern of silicone material disposed on the palmar section for enhanced grip…The silicone material is raised relative to the palmar section”, [0031], figure 3, therefore, as shown in figure 3, each said six-sided, raised pad is separated from adjacent six-sided, raised pads by a channel having a channel width).
 The combined references fail to teach, the channel having a channel width between 0.5 and 1.5 mm.
Drab, a glove with six-sided, raised pads, Abstract, teaches, wherein each said six-sided, raised pad is separated from adjacent six-sided, raised pads by a channel having a channel width between 0.5 and 1.5 mm (“the grip pads comprise hexagonal shaped bumps 70. Channels 74 extend in-between each of the geometrically shaped bumps 70. At least one side of each hexagonal bump 70 faces a side of another hexagonal bump across a channel 74 with a channel 74 positioned in between the two opposing sides.”, [0024], “The channels 74 between the bumps are about 0.25 mm to 1.0 mm in width and have the same height as the bumps themselves”, [0027], therefore, wherein each 70 is separated from adjacent 70 by 74 having a channel width between 0.5 and 1.5 mm (“0.25 mm to 1.0 mm in width”, which is within the claimed range of 0.5 and 1.5mm)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide channel width of Smeltzer as being between 0.5 and 1.5 mm taught by Drab in order to provide channels that provide “surface irregularities in the golf glove intended to assist the golfer in gripping a golf club”, [0008].
Regarding claim 12, the combined references teach, wherein each said six-sided, raised pad is separated from adjacent six-sided, raised pads by a channel having a channel width (Smeltzer, “The palmar side 40 of the glove 10 includes a pattern of silicone material disposed on the palmar section for enhanced grip…The silicone material is raised relative to the palmar section”, [0031], figure 3, therefore, as shown in figure 3, each said six-sided, raised pad is separated from adjacent six-sided, raised pads by a channel having a channel width).
 The combined references fail to teach, the channel having a channel width between 0.5 and 1.5 mm.
Drab, a glove with six-sided, raised pads, Abstract, teaches, wherein each said six-sided, raised pad is separated from adjacent six-sided, raised pads by a channel having a channel width between 0.5 and 1.5 mm (“the grip pads comprise hexagonal shaped bumps 70. Channels 74 extend in-between each of the geometrically shaped bumps 70. At least one side of each hexagonal bump 70 faces a side of another hexagonal bump across a channel 74 with a channel 74 positioned in between the two opposing sides.”, [0024], “The channels 74 between the bumps are about 0.25 mm to 1.0 mm in width and have the same height as the bumps themselves”, [0027], therefore, wherein each 70 is separated from adjacent 70 by 74 having a channel width between 0.5 and 1.5 mm (“0.25 mm to 1.0 mm in width”, which is within the claimed range of 0.5 and 1.5mm)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide channel width of Smeltzer as being between 0.5 and 1.5 mm taught by Drab in order to provide channels that provide “surface irregularities in the golf glove intended to assist the golfer in gripping a golf club”, [0008].

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smeltzer (2010/0077526) in view of Ramirez (2017/0232329) in view of Schwanke et al. (2019/0091547)[Schwanke].
Regarding claim 6, the combined references teach, wherein, said panel of high-adherence material (Smeltzer, “a pattern of silicone material disposed on the palmar section for enhanced grip”, [0031]) and an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove (Smeltzer, as shown in figures 1-3 there is an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of 10).
The combined references fail to teach, wherein, said panel of high-adherence material further comprising an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove.
Schwanke, a glove with friction enhancing material, Abstract, teaches, wherein, said panel of high-adherence material further comprising an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove (“Referring to FIG. 2A, the template 200 of the friction-enhancing material 150 substantially matches the volar side 130A of the glove 10. Similar to the volar side 130A of the glove 10, the template 200 includes a lateral side 202 (i.e., the “pinky side” of the hand) and a medial side 204 (i.e., the “thumb side” of the hand). The template 200 further includes a first end 206 (i.e., the tips of the fingers of the hand) and an opposite second end 208 (i.e., the wrist end of the hand). The template 200 further includes a palm portion 210 and one or more digit extensions 220A-220E coupled to and extending from the palm portion 210…the digit extensions 220A-220E generally align with the volar side 130A of the digit sheaths 112A-112E. The first extension 220A extends from the palm portion 210 proximate to the medial side 204 of the template 200, while the second, third, fourth, and fifth extensions 220B-220E extend from the palm portion 210 proximate to the first end 206 of the template 200”, [0034], “Turning to FIGS. 3A-3D, while only the third digit sheath 112C is illustrated, it will be understood that the following description of the third digit sheath 112C may also apply to the second and fourth digit sheaths 112B, 112D because the second and fourth digit sheaths 112B, 112D are substantially similar to the third digit sheath 112C”, [0040], “As illustrated in FIGS. 3A-3D, the digit sheath 112C includes a medial side 300, a lateral side 310, and a distal tip 320 spaced from the palm section 114 of the glove body 100. The third extension 220C of the friction-enhancing material 150 is disposed predominantly on the volar side 130A of the digit sheath 112C. When forming a portion of digit sheath 112C, the outcropping 230C of the third extension 220C of the friction-enhancing material 150 extends at least partially around the portion of the digit sheath 112C proximate to the distal tip 320…While not illustrated, the outcropping 230C may be coupled (e.g., via stitching, bonding, adhesives, etc.) to the fabric body 140 and the supplemental layer 144 such that the coupling is disposed within the interior of the glove body 100. Thus, the fabric body 140, the supplemental layer 144, and the outcropping 230C of the third extension 220C of the friction-enhancing material 150 collectively form the distal tip 320 of digit sheath 112C. As further illustrated in FIGS. 3A-3D, the outcropping 230C is also configured to at least partially extend around the medial and lateral sides 300, 310 of digit sheath 112C proximate to the distal tip 320 such that the outcropping 230C is coupled to the that the fabric body 140 and the supplemental layer 144 on both the medial and lateral sides 300, 310 of digit sheath 112C. Similar to the portion of the outcropping 230C that extends over the distal tip 320, the portions of the outcropping 230C that extend around medial and lateral sides 300, 310 of digit sheath 112C are coupled (e.g., via stitching, bonding, adhesives, etc.) to the fabric body 140 and supplemental layer 144 such that the coupling is disposed within the interior of the glove body 100.”, [0041], “Turning to FIGS. 4A-4D, the digit sheath 112E includes a medial side 400, a lateral side 410, and a distal tip 420 spaced from the palm section 114 of the glove body 100. Similar to the other digit sheaths 112B-112D, the fifth extension 220E of the friction-enhancing material 150 is disposed predominantly on the volar side 130A of the digit sheath 112C. The fifth digit sheath 112E differs from digit sheaths 112B-112D, however, in that the outcropping 230E of the fifth extension 220E of the friction-enhancing material 150, as previously explained, is only disposed on the medial side 204 of the fifth extension 220E of the friction enhancing material 150. Similar to the portion of the outcropping 230C that extends over the distal tip 320, the portions of the outcropping 230C that extend around medial and lateral sides 300, 310 of digit sheath 112C are coupled (e.g., via stitching, bonding, adhesives, etc.) to the fabric body 140 and supplemental layer 144 such that the coupling is disposed within the interior of the glove body 100.”, [0043], see also [0035], therefore, 150 further comprising an unembossed portion extending around an upper side portion of each of 112B, 112C, 112D, and 112E of 10, figures 1A-1B, 2A, FIGS. 3A-3D and 4A-4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the panel of high-adherence material of Smeltzer with an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit as taught by Schwanke in order to provide outcroppings that “are capable of providing additional grip to the glove 10 when the user's hands and/or fingers are slightly rotated about the football during the catching process. The additional surface area of the friction-enhancing material 150 provided by the outcroppings 230B-230E also improves the grip of the gloves 10, not only for catching a football, but for also handling and carrying a football…The additional surface area of the friction-enhancing material 150 provided by the outcroppings 230B-230E may enable the second football player to retain their grip on the football despite the shifting of the hand(s) with respect to the held football”, [0046].
Regarding claim 7, the combined references teach, said unembossed portion further extending over a top side of a tip of each of the index finger, middle finger, ring finger, and pinky finger digits of the glove (as combined above as taught by Schwanke, the unembossed portion further extends over a top side of a tip of each of the index finger, middle finger, ring finger, and pinky finger digits of Smeltzer of 10 of Smeltzer, see Schwanke [0041], [0043], figures 1A-1B, 2A, FIGS. 3A-3D and 4A-4D).

Regarding claim 16, the combined references teach, wherein, said panel of high-adherence material (Smeltzer, “a pattern of silicone material disposed on the palmar section for enhanced grip”, [0031]) and an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove (Smeltzer, as shown in figures 1-3 there is an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of 10).
The combined references fail to teach, wherein, said panel of high-adherence material further comprising an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove.
Schwanke, a glove with friction enhancing material, Abstract, teaches, wherein, said panel of high-adherence material further comprising an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit of the glove (“Referring to FIG. 2A, the template 200 of the friction-enhancing material 150 substantially matches the volar side 130A of the glove 10. Similar to the volar side 130A of the glove 10, the template 200 includes a lateral side 202 (i.e., the “pinky side” of the hand) and a medial side 204 (i.e., the “thumb side” of the hand). The template 200 further includes a first end 206 (i.e., the tips of the fingers of the hand) and an opposite second end 208 (i.e., the wrist end of the hand). The template 200 further includes a palm portion 210 and one or more digit extensions 220A-220E coupled to and extending from the palm portion 210…the digit extensions 220A-220E generally align with the volar side 130A of the digit sheaths 112A-112E. The first extension 220A extends from the palm portion 210 proximate to the medial side 204 of the template 200, while the second, third, fourth, and fifth extensions 220B-220E extend from the palm portion 210 proximate to the first end 206 of the template 200”, [0034], “Turning to FIGS. 3A-3D, while only the third digit sheath 112C is illustrated, it will be understood that the following description of the third digit sheath 112C may also apply to the second and fourth digit sheaths 112B, 112D because the second and fourth digit sheaths 112B, 112D are substantially similar to the third digit sheath 112C”, [0040], “As illustrated in FIGS. 3A-3D, the digit sheath 112C includes a medial side 300, a lateral side 310, and a distal tip 320 spaced from the palm section 114 of the glove body 100. The third extension 220C of the friction-enhancing material 150 is disposed predominantly on the volar side 130A of the digit sheath 112C. When forming a portion of digit sheath 112C, the outcropping 230C of the third extension 220C of the friction-enhancing material 150 extends at least partially around the portion of the digit sheath 112C proximate to the distal tip 320…While not illustrated, the outcropping 230C may be coupled (e.g., via stitching, bonding, adhesives, etc.) to the fabric body 140 and the supplemental layer 144 such that the coupling is disposed within the interior of the glove body 100. Thus, the fabric body 140, the supplemental layer 144, and the outcropping 230C of the third extension 220C of the friction-enhancing material 150 collectively form the distal tip 320 of digit sheath 112C. As further illustrated in FIGS. 3A-3D, the outcropping 230C is also configured to at least partially extend around the medial and lateral sides 300, 310 of digit sheath 112C proximate to the distal tip 320 such that the outcropping 230C is coupled to the that the fabric body 140 and the supplemental layer 144 on both the medial and lateral sides 300, 310 of digit sheath 112C. Similar to the portion of the outcropping 230C that extends over the distal tip 320, the portions of the outcropping 230C that extend around medial and lateral sides 300, 310 of digit sheath 112C are coupled (e.g., via stitching, bonding, adhesives, etc.) to the fabric body 140 and supplemental layer 144 such that the coupling is disposed within the interior of the glove body 100.”, [0041], “Turning to FIGS. 4A-4D, the digit sheath 112E includes a medial side 400, a lateral side 410, and a distal tip 420 spaced from the palm section 114 of the glove body 100. Similar to the other digit sheaths 112B-112D, the fifth extension 220E of the friction-enhancing material 150 is disposed predominantly on the volar side 130A of the digit sheath 112C. The fifth digit sheath 112E differs from digit sheaths 112B-112D, however, in that the outcropping 230E of the fifth extension 220E of the friction-enhancing material 150, as previously explained, is only disposed on the medial side 204 of the fifth extension 220E of the friction enhancing material 150. Similar to the portion of the outcropping 230C that extends over the distal tip 320, the portions of the outcropping 230C that extend around medial and lateral sides 300, 310 of digit sheath 112C are coupled (e.g., via stitching, bonding, adhesives, etc.) to the fabric body 140 and supplemental layer 144 such that the coupling is disposed within the interior of the glove body 100.”, [0043], see also [0035], therefore, 150 further comprising an unembossed portion extending around an upper side portion of each of 112B, 112C, 112D, and 112E of 10, figures 1A-1B, 2A, FIGS. 3A-3D and 4A-4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the panel of high-adherence material of Smeltzer with an unembossed portion extending around an upper side portion of each of an index finger, middle finger, ring finger, and pinky finger digit as taught by Schwanke in order to provide outcroppings that “are capable of providing additional grip to the glove 10 when the user's hands and/or fingers are slightly rotated about the football during the catching process. The additional surface area of the friction-enhancing material 150 provided by the outcroppings 230B-230E also improves the grip of the gloves 10, not only for catching a football, but for also handling and carrying a football…The additional surface area of the friction-enhancing material 150 provided by the outcroppings 230B-230E may enable the second football player to retain their grip on the football despite the shifting of the hand(s) with respect to the held football”, [0046].
Regarding claim 17, the combined references teach, said unembossed portion further extending over a top side of a tip of each of the index finger, middle finger, ring finger, and pinky finger digits of the glove (as combined above as taught by Schwanke, the unembossed portion further extends over a top side of a tip of each of the index finger, middle finger, ring finger, and pinky finger digits of Smeltzer of 10 of Smeltzer, see Schwanke [0041], [0043], figures 1A-1B, 2A, FIGS. 3A-3D and 4A-4D).


    PNG
    media_image1.png
    839
    651
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 2019/0069618 by Williams discloses a glove with a diamond embossed pattern on the palm side of the glove.
2. 2018/0125132 by Wong discloses a glove with an embossed pattern partially on the palm side of the glove.
3. 2016/0158594 by Penney discloses a panel of high-adherence material embossed with a plurality of separated six-sided, raised pads.
4. 6,408,442 by Kang discloses a gripping layer of high-adherence material embossed with a plurality of separated six-sided, raised pad
5. 2010/0248873 by Cooper discloses a gripping layer of high-adherence material embossed with a plurality of separated six-sided, raised pads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732